1 Reported in 238 N.W. 633.
Action to recover moneys advanced by the plaintiffs in the purchase on the Minneapolis-St. Paul stock exchange of certain "rights" or "warrants" and commission for services. There were findings for the plaintiffs. The defendant appeals from the order denying his motion for a new trial. *Page 375 
1. The plaintiffs are brokers and members of the Minneapolis-St. Paul stock exchange in Minneapolis. In October, 1929, there were being sold on the exchange "warrants" or "rights" which gave the holder of ten thereof the right to purchase a share of stock in the Northwest Bancorporation at $72.50. The plaintiffs purchased for the defendant on the exchange 4,000 of these "rights," paying therefor a total of $3,900.
The defendant claims that the "rights" were to be delivered at his office not later than November 5, 1929; the plaintiffs that they were to be delivered at their office. They had them at their office ready for delivery on November 5 and sought to get in connection with the defendant and failed. On November 6 they tendered them to the defendant, and he refused them because not tendered in time.
The question whether the "rights" were to be delivered at plaintiffs' office or at defendant's office was a question of fact. The finding of the court in favor of the plaintiffs on this issue is final and gives a right of recovery.
2. The defendant claims that plaintiffs did not prove the value of their services, which was alleged to be $200. There was evidence of the secretary of the stock exchange that the going rate was five cents per right. This was enough. Matloch v. Jerabek, 138 Minn. 128, 164 N.W. 587; Stevens v. Wisconsin F. L. Co. 124 Minn. 421, 145 N.W. 173. Besides, the defendant knew that his order was to be executed on the exchange. The rules of the exchange fixed the commission at five cents per right. See Meyer, Stockbrokers, p. 453; 1 Dos Passos, Stockbrokers (2 ed.) p. 394; Biddle, Stockbrokers, p. 116.
Order affirmed. *Page 376